Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.

CATHERINE COFFMAN,

       Plaintiff,

v.

DOMTAR CORPORATION,
GIANNELLA ALVAREZ,
ROBERT E. APPLE,
DAVID J. ILLINGWORTH,
BRIAN M. LEVITT,
DAVID G. MAFFUCCI,
DENIS TURCOTTE, and
JOHN D. WILLIAMS

       Defendants.

                            COMPLAINT AND JURY DEMAND

       Plaintiff Catherine Coffman (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through her counsel, except as to those allegations

pertaining to Plaintiff, which are alleged upon personal belief, alleges the following for her

Complaint:

                       NATURE AND SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against Domtar Corporation (“Domtar” or the

“Company”) and the members of Domtar’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which Domtar will be acquired by Paper Excellence B.V. (“Paper
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 2 of 16




Excellence”) through its affiliates Karta Halten B.V. (“Parent”) and Pearl Merger Sub Inc.

(“Merger Sub”) (the “Proposed Transaction”).

       2.      On May 11, 2021, Domtar and Paper Excellence issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger dated May 10, 2021 (the

“Merger Agreement”) to sell Domtar to Paper Excellence. Under the terms of the Merger

Agreement, Domtar shareholders will receive $55.50 in cash for each share of Domtar common

stock they own (the “Merger Consideration”).            The Proposed Transaction is valued at

approximately $3.0 billion.

       3.      On June 21, 2021, Domtar filed a Schedule 14A Definitive Proxy Statement (the

“Proxy Statement”) with the SEC.        The Proxy Statement, which recommends that Domtar

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) the Company’s financial projections and the

financial analyses supporting the fairness opinion provided by the Company’s financial advisor

Morgan Stanley & Co. LLC (“Morgan Stanley”); and (ii) Morgan Stanley’s and Company

insiders’ potential conflicts of interest. Defendants authorized the issuance of the false and

misleading Proxy Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.      In short, unless remedied, Domtar’s public stockholders will be irreparably harmed

because the Proxy Statement’s material misrepresentations and omissions prevent them from

making a sufficiently informed voting or appraisal decision on the Proposed Transaction. Plaintiff

seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange

Act violations are cured.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to



                                                -2-
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 3 of 16




Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company maintains and operates a

distribution center in this District; and (ii) defendants have received substantial compensation in

this District by doing business here and engaging in numerous activities that had an effect in this

District.

                                          THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Domtar.

        9.       Defendant Domtar is a Delaware corporation, with its principal executive offices

located at 234 Kingsley Park Drive, Fort Mill, South Carolina 29715 and a distribution center

located in Denver, Colorado. The Company is a leading provider of a wide variety of fiber-based

products. Domtar’s common stock trades on the New York Stock Exchange under the ticker

symbol “UFS.”

        10.      Defendant Giannella Alvarez (“Alvarez”) has been a director of the Company since

2012.

        11.      Defendant Robert E. Apple (“Apple”) is Chairman of the Board and has been a

director of the Company since 2012.




                                                 -3-
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 4 of 16




        12.    Defendant David J. Illingworth (“Illingworth”) has been a director of the Company

since 2013.

        13.    Defendant Brian M. Levitt (“Levitt”) has been a director of the Company since

2007.

        14.    Defendant David G. Maffucci (“Maffucci”) has been a director of the Company

since 2011.

        15.    Defendant Denis Turcotte (“Turcotte”) has been a director of the Company since

2007.

        16.    Defendant John D. Williams (“Williams”) has been President, Chief Executive

Officer (“CEO”), and a director of the Company since 2009.

        17.    Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        18.    Paper Excellence, a private limited company organized under the laws of the

Netherlands and registered in the Dutch trade register, is a wholly owned subsidiary of Fortune

Everich Sdn Bhd., a Malaysian private company limited by shares (“Fortune”). Headquartered in

British Columbia, it is a diversified manufacturer of pulp and specialty, printing, writing, and

packaging papers. Paper Excellence operates seven mills in Canada producing and shipping over

2.8 million tonnes annually with a workforce of more than 2,800.

        19.    Parent is a private limited company organized under the laws of the Netherlands

and an affiliate of Paper Excellence.

        20.    Merger Sub is a Delaware corporation and a wholly owned subsidiary of Parent.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company



                                              -4-
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 5 of 16




          21.    Domtar designs, manufactures, markets and distributes a wide variety of fiber-

based products, including communication papers, specialty and packaging papers. The foundation

of Domtar’s business is a network of wood fiber converting assets that produce paper grade, fluff

and specialty pulp. Approximately 40% of the Company’s pulp production is consumed internally

to manufacture paper, with the balance sold as market pulp.

          22.    Domtar is the largest integrated marketer of uncoated freesheet paper in North

America serving a variety of customers, including merchants, retail outlets, stationers, printers,

publishers, converters and end-users. With approximately 6,400 employees serving more than 50

countries around the world, Domtar turns sustainable wood fiber into useful products that people

rely on every day. Domtar’s annual sales are approximately $3.7 billion.

          23.    On May 6, 2021, Domtar announced its preliminary first quarter 2021 financial

results. The Company reported a net loss of $29 million ($0.54 per share) for the first quarter of

2021 compared to a net loss of $59 million ($1.07 per share) for the fourth quarter of 2020. The

Company also reported earnings from continuing operations of $5 million ($0.09 per share) for

the first quarter of 2021, compared to a loss from continuing operations of $15 million ($0.27 per

share) for the first quarter of 2020. Operating income was $2 million in the first quarter of 2021,

compared to an operating loss of $20 million in the fourth quarter of 2020 and an operating loss

of $1 million in the first quarter of 2020. Reflecting on the Company’s results, defendant Williams

stated:

          While COVID-19 continued to remain the dominant challenge in the first quarter,
          severe winter weather affected our production and our supply chains across North
          America, notably at our Ashdown, AR market pulp mill. Nevertheless, we got off
          to a reasonably good start to the year and we expect strong second half results
          driven by price momentum and strong volume in paper and pulp. The Kingsport
          conversion is progressing well. The project is on schedule, and the crews on site
          are currently completing demolition and preparing the site for the new buildings




                                                -5-
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 6 of 16




       and warehouse. We are also making good progress with our commercial strategy
       and the customer response continues to be extremely positive.

       During the quarter, we successfully closed the sale of the Personal Care business.
       The sale is part of our ongoing effort to strategically optimize our portfolio and it
       allowed us to strengthen our balance sheet, enhance liquidity and repurchase shares.

The Proposed Transaction

       24.    On May 11, 2021, Domtar and Paper Excellence issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

       RICHMOND, British Columbia & FORT MILL, S.C.––May 11, 2021– Paper
       Excellence, a global diversified manufacturer of pulp and specialty, printing,
       writing, and packaging papers, and Domtar (NYSE: UFS) (TSX: UFS), a leading
       provider of fiber-based products, today announced that they have entered into a
       strategic business combination under which the Paper Excellence group of
       companies will acquire all of the issued and outstanding shares of Domtar common
       stock for $55.50 per share, in cash.

       The purchase price represents a premium of approximately 37% to Domtar’s
       closing share price on May 3, 2021, the last trading day prior to the Domtar’s
       statement responding to media reports regarding a potential business combination
       between Domtar and Paper Excellence, and a premium of approximately 44% to
       the 30-day volume-weighted average price as of May 3, 2021. The all-cash
       transaction represents an enterprise value of approximately $3.0 billion.

       After the transaction closes, Paper Excellence intends to continue the operations of
       Domtar as a stand-alone business entity. As such, Domtar will continue to be led
       by its management team and Paper Excellence plans to retain its corporate and
       production locations.

       Joe Ragan, Global Chief Financial Officer of Paper Excellence, commented, “We
       are excited to add Domtar and its employees to the Paper Excellence global family.
       This marks a major step in our global strategy of identifying well-positioned assets
       and positioning them for growth. Domtar is a natural fit for our culture of
       operational excellence. We are enthusiastic about entering the American market as
       we continually improve Paper Excellence’s ability to serve its expanding blue-chip
       customer base.”

       “We have long admired Domtar’s expansive global footprint and believe that it will
       be a valuable addition to Paper Excellence. We look forward to investing in
       Domtar’s assets and people for long-term growth,” concluded Mr. Ragan.

       “This agreement enables our shareholders to realize certain and immediate cash
       value at a significant premium for their shares,” said John D. Williams, President



                                               -6-
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 7 of 16




       and Chief Executive Officer of Domtar. “This transaction validates our long-term
       strategic plan for our leading paper and pulp businesses, and for our continued
       expansion into packaging.”

       “Our dedicated employees have been instrumental to Domtar’s success and I am
       glad to see that this transaction supports the strategy that our team has worked so
       hard to develop over the last several years,” continued Mr. Williams. “As part of
       Paper Excellence, we will build on that momentum.”

Insiders’ Interests in the Proposed Transaction

       25.     Domtar insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction not

available to Plaintiff and the public stockholders of Domtar.

       26.     Notably, it appears members of Domtar management have secured positions with

the post-close company. According to the May 11, 2021 joint press release announcing the

Proposed Transaction, following the completion of the merger, “Domtar will continue to be led by

its management team.”

       27.     In addition, Company insiders stand to reap substantial financial benefits in the

form of retention bonuses for securing the deal with Paper Excellence. For example, in connection

with the consummation of the merger, the Company has established a retention bonus pool with

an aggregate value of approximately $6 million to be allocated to certain executive officers and

key employees of the Company in the form of bonuses to encourage retention and motivate such

executives and employees to successfully complete the merger. The Company has entered into

retention bonus letter agreements with seven executive officers, effective as of April 28, 2021,

pursuant to which it has awarded such executives retention bonuses as follows: (i) $350,640 to

Ms. Maria Brennan; (ii) $520,000 to Mr. James Edwards; (iii) $455,000 to Mr. Steve Henry; (iv)

$420,000 to Ms. Nancy Klembus; (v) $450,000 to Mr. Stephen Makris; (vi) $420,000 to Mr.




                                               -7-
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 8 of 16




Richard McAtee and (vii) $474,500 to Mr. Robert Melton.

       28.     Moreover, pursuant to the Merger Agreement, all outstanding stock options,

restricted stock units (“RSUs”), performance stock units (“PSUs”), change in control RSUs and

PSUs (“CIC Year Awards”), and deferred stock units (“DSUs”) will vest and convert into the right

to receive the Merger Consideration. The following tables summarize the value of DSUs, RSUs,

PSUs, and CIC Year Awards that Company insiders stand to receive:




       29.     Additionally, if they are terminated in connection with the Proposed Transaction,

Domtar insiders stand to receive substantial severance payments as set forth in the following table:




The Proxy Statement Contains Material Misstatements or Omissions

       30.     Defendants filed a materially incomplete and misleading Proxy Statement with the




                                               -8-
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 9 of 16




SEC and disseminated it to Domtar’s stockholders. The Proxy Statement misrepresents or omits

material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       31.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the Company’s financial projections and the financial analyses supporting the

fairness opinion provided by the Company’s financial advisor, Morgan Stanley; and (ii) Morgan

Stanley’s and Company insiders’ potential conflicts of interest.

Material Omissions Concerning the Company’s Financial Projections and Morgan Stanley’s
Financial Analyses

       32.     The Proxy Statement omits material information regarding the Company’s

financial projections.

       33.     For example, the Proxy Statement fails to disclose the unlevered free cash flows

Morgan Stanley utilized in its Discounted Cash Flow Analysis for Domtar’s business segments,

including the unlevered free cash flows for Domtar’s paper, pulp and corporate/other segments

and the Kingsport operations. The Proxy Statement similarly fails to disclose the line items

underlying Domtar’s unlevered free cash flows and EBITDA.

       34.     The Proxy Statement also omits material information regarding Morgan Stanley’s

financial analyses.

       35.     The Proxy Statement describes Morgan Stanley’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Morgan

Stanley’s fairness opinion and analyses fails to include key inputs and assumptions underlying

these analyses. Without this information, as described below, Domtar’s public stockholders are

unable to fully understand these analyses and, thus, are unable to determine what weight, if any,




                                               -9-
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 10 of 16




to place on Morgan Stanley’s fairness opinion in determining whether to vote in favor of the

Proposed Transaction or seek appraisal.

       36.       With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the terminal EBITDA and unlevered free cash flows over the

projection period for Domtar’s paper, pulp and corporate/other segments and the Kingsport

operations; (ii) the quantification of the inputs and assumptions underlying the discount rates

ranging from 8.2% to 9.8%; and (iii) quantification of the respective terminal values for the full-

Company and the Kingsport operations.

       37.       With respect to Morgan Stanley’s Discounted Equity Value Analysis, the Proxy

Statement fails to disclose a quantification of the inputs and assumptions underlying the discount

rate of 10.0%.

       38.       Without such undisclosed information, Domtar stockholders cannot evaluate for

themselves whether the financial analyses performed by Morgan Stanley were based on reliable

inputs and assumptions or whether they were prepared with an eye toward ensuring that a positive

fairness opinion could be rendered in connection with the Proposed Transaction. In other words,

full disclosure of the omissions identified above is required in order to ensure that stockholders

can fully evaluate the extent to which Morgan Stanley’s opinion and analyses should factor into

their decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       39.       The omission of this material information renders the statements in the “Forward-

Looking Financial Information” and “Opinion of Morgan Stanley & Co. LLC” sections of the

Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Morgan Stanley’s and Company Insiders’ Potential Conflicts
of Interest

       40.       The Proxy Statement is materially deficient because it fails to disclose material




                                               - 10 -
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 11 of 16




information relating to Morgan Stanley’s potential conflicts of interest.

         41.    For example, the Proxy Statement sets forth:

         In the two years prior to the date of its opinion, Morgan Stanley and its affiliates have
         provided financial advisory and financing services to the Company and have received
         aggregate fees in connection with such services of approximately $10 million to
         $20 million in the aggregate. . . . In addition, Morgan Stanley or an affiliate thereof is
         currently (and was as of the date of its opinion) a lender to the Company.

Proxy Statement at 57. The Proxy Statement, however, fails to disclose the timing and nature of

the services Morgan Stanley performed for the Company, as well as the details of any

compensation Morgan Stanley has received, or expects to receive, as a lender to the Company.

         42.    Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

         43.    The Proxy Statement also fails to disclose material information concerning

potential conflicts of interest faced by the Company’s directors and executive officers.

         44.    The May 11, 2021 joint press release announcing the Proposed Transaction sets

forth, “After the transaction closes, Paper Excellence intends to continue the operations of Domtar

as a stand-alone business entity. As such, Domtar will continue to be led by its management

team and Paper Excellence plans to retain its corporate and production locations.” Emphasis

added.

         45.    However, the Proxy Statement fails to disclose whether Domtar’s executive

officers have secured employment with the combined company following completion of the

Proposed Transaction.      The Proxy Statement further fails to disclose the details of any

employment-related discussions and negotiations that occurred between Paper Excellence and

Domtar management, including who participated in all such communications, when they occurred,




                                               - 11 -
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 12 of 16




and their content, as well as whether any of Paper Excellence’s prior proposals or indications of

interest mentioned management retention with the combined company.

       46.     Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for stockholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations that

would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.

       47.     The omission of this information renders the statements in the “Opinion of Morgan

Stanley & Co. LLC,” “Background of the Merger,” and “Interests of Directors and Executive

Officers in the Merger” sections of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

       48.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other Domtar stockholders will be unable to make

an informed decision whether to vote in favor of the Proposed Transaction or seek appraisal and

are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       49.     Plaintiff repeats all previous allegations as if set forth in full.

       50.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the




                                                 - 12 -
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 13 of 16




statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       51.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about the Company’s financial

projections, the financial analyses performed by the Company’s financial advisor, and potential

conflicts of interest faced by the Company’s financial advisor and Company insiders. The

defendants were at least negligent in filing the Proxy Statement with these materially false and

misleading statements.

       52.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or seek to exercise their appraisal rights.

       53.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       54.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                 Claims Against the Individual Defendants for Violations of
                            Section 20(a) of the Exchange Act

       55.     Plaintiff repeats all previous allegations as if set forth in full.

       56.     The Individual Defendants acted as controlling persons of Domtar within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as




                                                 - 13 -
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 14 of 16




officers and/or directors of Domtar, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       59.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-




                                                - 14 -
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 15 of 16




9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Domtar’s stockholders

will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in her favor on behalf of Domtar, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until defendants

               disclose and disseminate the material information identified above to Domtar

               stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

               as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                               - 15 -
Case 1:21-cv-01865-KLM Document 1 Filed 07/08/21 USDC Colorado Page 16 of 16




                                        JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: July 8, 2021                           Respectfully submitted,

                                               /s/ Richard A. Acocelli
                                               Richard A. Acocelli
                                               WEISSLAW LLP
                                               1500 Broadway, 16th Floor
                                               New York, NY 10036
                                               Telephone: (212) 682-3025
                                               Facsimile: (212) 682-3010
                                               Email: racocelli@weisslawllp.com

                                               Attorneys for Plaintiff




                                            - 16 -
